Citation Nr: 0306450	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  96-52 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury manifested by headaches and 
vertigo.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to October 
1974 and from November 1974 to May 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO.  

In January 2000, a hearing was conducted by the undersigned 
Member of the Board who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 2002).  

Thereafter, the Board remanded the case in April 2000 and 
undertook additional action to further develop the veteran's 
claims in April 2002.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.  

2.  The currently demonstrated right shoulder disability and 
head injury residuals manifested by headaches and vertigo are 
shown as likely as not to be the result of injuries that he 
suffered during service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right shoulder disability is due to an injury that was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
head disability including headaches and vertigo is due to an 
injury that was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that he received treatment for a right shoulder 
disorder, dizziness and headaches.  Specifically, entrance 
examination and medical history reports reveal no complaints 
or findings of a right shoulder disability, headaches or 
vertigo.  

In September 1974, during service, the veteran was treated 
for complaints of headaches and dizziness.  During an October 
1974 examination, the veteran reported complaints of 
dizziness and shoulder problems.  

Likewise, in January 1975 the veteran sought treatment for 
shoulder pain and tenderness, reporting that he began to have 
problems at the age of fourteen as a result of boxing. That 
same month, he reported a six-month history of right shoulder 
pain.  Finally, in March 1975, the veteran stated that he had 
a history of dizziness.  

In August 1989, the veteran was hospitalized for a fracture 
of the left mandible following a boxing match.  

In July 1993, the veteran underwent a VA examination.  He had 
complaints of having frequent subluxation of his right 
shoulder with severe pain and episodic headaches and vertigo, 
all related to boxing injuries in 1974.  

An examination of the right shoulder revealed that the 
veteran's right arm hung lower than the left.  He guarded his 
right shoulder when performing overhead motions such as 
dressing or combing his hair.  Upon rotating and abducting 
the right shoulder, the examiner noted positive crepitus.  
There was no swelling, but the veteran experienced limitation 
of motion with pain.  

As to the veteran's complaints of headaches and vertigo, the 
examiner recommended an extensive neurological examination.  
In closing, the examiner stated that the veteran had a 
fifteen to twenty year history of boxing resulting in 
frequent head injuries with secondary vertigo and a history 
of recurrent right shoulder subluxation with secondary 
osteoarthritis.  

In April 1994, the veteran underwent a VA examination for 
complaints of having headaches and vertigo.  The examiner 
reported that the detailed neurological examination was 
normal and diagnosed the veteran as having a status post 
residual head injury from boxing manifested as headaches and 
vertigo.  

During the January 2000 Board hearing, the veteran testified 
that, although his military occupational specialty was an 
equipment maintenance combat clerk, he was in the process of 
trying to get on the Army's boxing team.  As a part of this 
process, he stated that he would go to Fort Bragg on the 
weekends to work out.  As a result of this boxing, the 
veteran reported suffering from recurrent right shoulder 
problems, headaches and vertigo.  

In a February 2000 letter, a VA social worker reported that 
the veteran was going to undergo orthopedic surgery later 
that month and would need three to four weeks of convalescent 
time.  

During an August 2001 neuropsychological evaluation, the 
veteran reported that his medical problems began in the 
service when he participated in approximately 35 boxing 
matches.  After examining the veteran, the examiner reported 
that the veteran's cognitive difficulties had an organic 
basis and diagnosed him as having depression.  

Finally, the claims file contains VA treatment records, dated 
from 1980 through 2001, for treatment of chronic shoulder 
problems, including recurrent dislocations, pain and 
discomfort, as well as headaches and vertigo.  Specifically 
within those records, the veteran underwent a CT Scan in 
November 1984 for a history of headaches associated with 
amateur boxing, which was reported as normal.  The veteran 
sought treatment in December 1985 and September 1989 for 
right shoulder problems, including dislocation, secondary to 
a reported 1974 boxing injury.  

Likewise, in January 1989, the veteran was treated for a 
boxing injury of the chest.  A May 1990 treatment record 
shows that the veteran reported having a history of recurrent 
right shoulder dislocations, the first being in 1974.  The 
veteran was diagnosed as having vertigo in an April 1991 note 
with a history of boxing.  

In May 1992, the veteran sought treatment for vertigo and 
"spinning."  In June 1992, he was treated for a status post 
shoulder dislocation secondary to a 1974 boxing injury and 
was diagnosed as having arthritis.  

In June 1998, the veteran again had complaints of having 
headaches, and more recently, the veteran was diagnosed as 
having multidirectional instability of the right shoulder and 
a labral tear in January 2000.  

In February 2000, as stated hereinabove, the veteran 
underwent right shoulder surgery for recurrent dislocations.  
Following the surgery, the veteran was diagnosed as having 
chronic Bankart lesion and degenerative joint disease of the 
right shoulder.  

In June 2001, the veteran reported having a great deal of 
pain associated with a torn rotator cuff injury sustained 
initially while boxing in the military.  Finally, in June 
2001, the veteran reported a history of migraines and a 
thirty-year history of vertigo following a boxing injury.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the June 1996 Statement of the 
Case and September 2001 Supplemental Statement of the Case, 
as well as the September 2002 letter, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Furthermore, the Board remanded this case in April 2000 and 
Board development was completed in April 2002 to ensure the 
completeness of the record.  Following the April 2002 
development, the veteran was notified of the evidence that 
the Board obtained and was given a chance to respond.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Furthermore, the veteran underwent a VA examination in 
conjunction with this appeal and was given the opportunity to 
testify at a Board hearing in January 2000.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that the RO erred in not granting 
service connection for his right shoulder disability and head 
injury residuals of headaches and vertigo.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to the defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 2000); see also 38 C.F.R. § 3.304(b) (2002).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

After reviewing the evidence of record, the Board concludes 
that it is shown as likely as not that the veteran has 
current right shoulder disability and head injury residuals 
that are related to his military service, to specifically 
include participation in boxing matches.  

In reaching this conclusion, the Board first notes that even 
though the veteran stated during service that he suffered 
from shoulder problems at the age of fourteen, the evidence 
shows overall that the veteran was in sound condition upon 
enlistment.  His entrance examination also was negative for 
any right shoulder problems, headaches or episodes of 
vertigo, and the Board finds that the notation of one 
isolated statement in relation to the entire evidence in the 
record is not sufficient to conclude that he suffered from a 
preexisting disability.  

In this respect, the veteran had several episodes of 
complaints of right shoulder pain, headaches and dizziness 
during service.  Furthermore, for almost the past twenty 
years, the veteran has had continual complaints of right 
shoulder problems and dislocations, as well as headaches and 
episodes of vertigo.  

In July 1993, the VA examiner diagnosed the veteran as having 
a fifteen to twenty year history of boxing that resulted in 
frequent head injuries with secondary vertigo and a history 
of recurrent right shoulder subluxation with secondary 
osteoarthritis.  

Likewise, the April 1994 VA examiner diagnosed the veteran as 
suffering from a status post-residual head injury from 
boxing, manifested by headaches and vertigo.  

Moreover, the veteran has reported on a consistent basis, 
including testimony at the January 2000 Board hearing, that 
he first began to suffer from right shoulder problems and 
headaches and vertigo in 1974 as a result of boxing in the 
military.  

Thus, the Board finds that he has exhibited a continuity of 
symptomatology to support a relationship between his current 
diagnoses and the likely injuries in military service.  

Therefore, extending benefit of the doubt to the veteran, 
service connection for the currently demonstrated right 
shoulder disability and head injury residuals manifested by 
headaches and vertigo is warranted.  




ORDER

Service connection for a right shoulder disability is 
granted.  

Service connection for head injury residuals manifested by 
headaches and vertigo is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

